Exhibit 10.6

Amendment No. 2 to Store License Agreement (Outlet)

Dated: May 1, 2016

This Amendment No. 2 (“Amendment”), to that certain Store Licensing Agreement
(the “Agreement”) between SEARS ROEBUCK AND CO., a New York corporation
(“Sears”), and SEARS OUTLET STORES, L.L.C., a Delaware limited liability company
(“Outlet Stores”), is retroactive to the date listed above (the “Amendment
Date”) and is signed as of the dates listed below. Capitalized terms used but
not otherwise defined herein have the meanings ascribed to such terms in the
Agreement.

Whereas, the parties have determined that it is in both parties interest to
amend the Agreement;

Whereas, the parties have agreed to amended and restate the parties
Merchandising Agreement, of even date herewith (the “Amended and Restated
Merchandising Agreement”)

NOW, THEREFORE, in consideration of the above premises and the mutual covenants
and other good and valuable consideration contained herein, the parties agree as
follows:

 

1. Amendments. The Agreement shall be modified as of the Amendment Dates set
forth below:

a. Merchandising Agreement. All references to the Merchandising Agreement in the
Agreement (including the amendments below) shall hereafter be deemed to refer to
the Amended and Restated Merchandising Agreement.

b. Springing License. Section 1.2 of the Agreement is amended by adding a new
paragraph at the end as follows:

In addition, solely in the event a “Termination Event” (as defined below)
occurs, Sears grants Outlet Stores, a springing, personal, exclusive,
royalty-free, fully paid up, non-transferable and terminable right and license
to use the domain name “searsoutlet.com” to promote and sell the “Outlet
Products” (other than “New Products”) in the Territory via the “New
SearsOutlet.com” until February 1, 2010. As used in this paragraph:

(i) “Outlet Products” has the meaning ascribed to it in the Amended and Restated
Merchandising Agreement”;

(ii) “New Products” and “New SearsOulet.com” have the meanings ascribed to them
in Appendix 1.01-D (eCommerce Services) to that certain Services Agreement,
dated August 8, 2012 between Sears’ Affiliate and Outlet Stores’ parent (as
amended, the “Services Agreement”);

(iii) “SHO” means Outlet Stores Affiliates that are parties to the Amended and
Restated Merchandising Agreement;

 

1



--------------------------------------------------------------------------------

(iii) “Termination Event” means the occurrence of one of the following: (a) SHO
terminates the Merchandise Agreement in accordance with Section 2(c)(i) of the
Merchandise Agreement, (b) SHO terminates for cause one or more of the
agreements listed in Section 2(c)(iv) of the Merchandise Agreement, followed by
the termination by SHO of the Merchandise Agreement in accordance with
Section 2(c)(iv) of the Merchandise Agreement; (c) SHO terminates the Services
Agreement in accordance with Section 3.02(a) of the Services Agreement, (d) a
“SHO Cover Event” (as that term is defined in the Services Agreement) occurs, or
(e) a court having jurisdiction over a bankruptcy case of SHMC enters an order
resulting in the rejection of the Services Agreement or Appendix 1.01-D of the
Services Agreement pursuant to Section 365(a) of Title 11 of the U.S. Code.”

 

2. Condition Precedent. It is a condition precedent to the effectiveness of this
Amendment that the parties (or their Affiliates, as applicable) also execute
(collectively the “Related Amendments”) that certain: (a) Amended and Restated
Merchandising Agreement, (b) Amendment #4 to Services Agreement, (c) Amendment
#1 to Employee Transition and Administrative Services Agreement, (d) Amendment
#1 to Shop Your Way Rewards Retail Establishment Agreement, (e) Amendment #1 to
Supplemental Agreement; (f) Amendment No. 4 to the prior Merchandising Agreement
between the Parties and/or their Affiliates; and (g) Amendment #1 to Trademark
License Agreement.

 

3. No Other Amendments. Except as expressly amended herein, the Agreement shall
continue in full force and effect, in accordance with its terms, without any
waiver, amendment or other modification of any provision thereof, including the
parties’ choice of Illinois law (pursuant to Section 12.14 of the Agreement)
which also applies to this Amendment.

Signature Page Follows

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date set forth below by their respective officers thereunto duly
authorized.

 

SEARS, ROEBUCK AND CO.   By: Sears Holdings Management Corporation, its Agent
By:  

/s/ ROBERT A. RIECKER

VP Controller Date: May 10, 2016 SEARS OUTLET STORES, L.L.C. By:  

/s/ WILL POWELL

CEO and President Date: May 11, 2016